Citation Nr: 0931581	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1968 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

In his June 2006 Appeal to the Board, the Veteran limited his 
appeal to the evaluation of his diabetes mellitus, rather 
than including the evaluation of its complications for which 
service connection also is in effect.  The Board will thus 
limit its consideration accordingly.  

In its July 2009 brief to the Board, the Veteran's 
representative raised a claim for service connection for 
erectile dysfunction secondary to type II diabetes mellitus.  
This issue is referred to the RO for initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Type II diabetes mellitus is evaluated under 38 C.F.R § 
4.119a, Diagnostic Code (DC) 7913.  Under that code, the 20 
percent rating assigned contemplates diabetes mellitus 
requiring insulin and a restricted diet, or requiring the use 
of an oral hypoglycemic agent and restricted diet.  A higher 
40 percent rating is warranted for diabetes requiring 
insulin, restricted diet, and regulation of activities.  

In this case, there is conflicting evidence about the 
severity of the Veteran's diabetes.  In an April 2004 
statement, the Veteran's VA treating physician indicated that 
the Veteran's diabetes required insulin, restricted diet and 
regulation of activities, but she did not expand on this 
statement as to how the Veteran's activities were regulated.  
In a February 2006 record she instructed the Veteran to 
continue with diet and exercise, but she did not mention any 
regulation of activities.  A June 2004 VA diabetes 
compensation and pension examination noted that the Veteran's 
diabetes did not interfere with his day-to-day activities.  

The Board may remand an appeal to allow for a reexamination 
when there is a need to verify the current severity of a 
Veteran's disability.  38 C.F.R. § 3.327(a) (2008).  As this 
case contains conflicting evidence regarding the severity of 
the Veteran's diabetes, such a need is present here and a 
reexamination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of records 
of the Veteran's VA treatment dated since 
2006.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected diabetes mellitus.  
The claims folder should be made available 
to the examiner for review before the 
examination.  

The VA examiner is asked to specifically 
comment on whether the Veteran's diabetes 
mellitus requires treatment with insulin, 
regulation of activities and restricted 
diet.  

3.  The RO should then readjudicate the 
case.  If such action does not resolve the 
claim, a Supplemental Statement of the 
Case should be issued to the Veteran and 
his representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, if in order, this claim should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




